In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-1577V
                                           (Not to be published)


*************************
                                 *
HOPE DOUCET, on behalf of        *
her deceased minor child, A.C.,  *
                                 *
                     Petitioner, *
                                 *                                        Filed: September 13, 2016
              v.                 *
                                 *                                        Decision on Attorneys’
SECRETARY OF HEALTH AND          *                                        Fees and Costs
HUMAN SERVICES                   *
                                 *
                     Respondent. *
                                 *
*************************




                             DECISION (ATTORNEYS’ FEES AND COSTS)


        In this case under the National Vaccine Injury Compensation Program,1 a Decision issued
on July 21, 2016. On August 24, 2016, Petitioners filed an Application for Attorneys’ Fees and
Costs, requesting a total payment of $10,933.97, representing attorneys’ fees of $10,086.50, and
$847.47 of attorneys’ costs. On September 12, 2016, Respondent filed a statement indicating
that Respondent has no objection to this request.
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):




1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
         •        a lump sum of $10,933.97, in the form of a check payable jointly to Petitioner
                  and Petitioner’s counsel, Andrew D. Downing, on account of services performed
                  by counsel’s law firm.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.